DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 16 are objected to because of the following informalities:
In claim 10, “wherein further comprising nickel (Ni)…and a total content of nickel (Ni)…” is suggested to read “further comprising nickel (Ni)…wherein a total content of nickel (Ni)…” to improve sentence structure. 
In claim 16, “a graphite size is in the cam piece 50 µm or less” is suggested to read “a graphite size in the cam piece is 50 µm or less” to improve sentence structure. 
Appropriate correction is required.

Claim Interpretation
	In claim 9, a carbon equivalence value as recited in “the cam piece has a carbon equivalent value of 4.4 to 4.6” is interpreted as being determined by a formula of carbon equivalent value = wt% C + (1/3)wt% Si, as is most consistent with the disclosure of the parent application (US 11441204, claim 1). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitations of “3.2 to 4.2 wt% of carbon,” “2.2 to 3.4 wt% of silicon,” and “carbon equivalent value of 4.4 to 4.6” render the claim indefinite as they are conflicting limitations. Noting that a carbon equivalence is determined from a calculation of wt% C + (1/3)wt% Si, the recited minimum C content of 3.2 wt% never satisfies the carbon equivalence range of 4.4-4.6 as even at a maximum Si content of 3.4, the calculated value is only ~4.33. Furthermore, the recited maximum C content of 4.2 also never satisfies the carbon equivalence range of 4.4-4.6 as even at a minimum Si content of 2.2, the calculated value is ~4.93.  Therefore, portions of the recited C content range (3.2~3.27 and 3.86~4.2 wt%) cannot provide a value within the recited carbon equivalence range when taken in combination with the recited Si content range.
Claims 10-20 are rejected by virtue of their dependency claim 9. 
Additionally, in claim 18, the language of “an amount of carbides in the cam piece is 5% or less” renders the claim indefinite as the percentage value of carbide is unclear as to an intended concentration unit (weight percent, volume percent, etc.). For examination purposes, any carbide concentration unit known in the art will be taken to read on the claimed percentage value. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato, Kazuo (JPH02118021A, hereinafter referred to as "Sato"). The English language translation and tables in the original document of Sato provided with this action are being relied upon. 
Regarding claims 9 and 11-12, Sato teaches a camshaft made of cast iron with the following composition (Abstract, Description [001], Pg. 2, lines 72-76, and Table 1 – Sample 1):
Element
Instant claims 
Sato Sample 1
Relationship
C
3.2-4.2 wt% (Claim 9)
3.61 wt%
Falls within
Si
2.2-3.4 wt% (Claim 9)
2.44 wt%
Falls within
Carbon equivalence 
4.4-4.6 (Claim 9)
~4.423
Falls within
Cr
0.3 wt% or less (Claim 11)
-
Falls within (0%)
Mn
0.2-0.8 wt% (Claim 12)
0.33 wt%
Falls within
Fe
balance (claim 9)
remainder
-



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Langer et al. (DE102006024414A1, hereinafter referred to as "Langer"). The English language translation of Langer provided with this action is being relied upon.
Regarding claims 9-15, Langer teaches a cast iron material to be used for parts of internal combustion engines, particularly, piston rings and cylinder liners [0002, 0012], and further teaches the cast iron material containing [0019]: 
Element
Instant claims 
Langer ranges
Relationship
C
3.2-4.2 wt% (Claim 9)
3.0-4.2 wt%
Encompassing
Si
2.2-3.4 wt% (Claim 9)
1.5-3.0 wt%
Overlapping
Carbon equivalence 
4.4-4.6 (Claim 9)
3.5-5.2
Encompassing
Total Ni, Cu, and Mo
1.9-2.1 wt% (claim 10)
0.72-3.5 wt%
Encompassing
Cr
0.3 wt% or less (Claim 11)
0.02-0.3 wt%
Falls within
Mn
0.2-0.8 wt% (claim 12)
0.02-0.5 wt%
Overlapping
Ni
0> and ≤1.0 wt% (claim 13)
0.02-1.0 wt%
Falls within
Cu
0.5-1.0 wt% (claim 14)
0.5-1.8 wt%
Encompassing
Mo
0.5-1.0 wt% (claim 15)
0.02-0.5 wt%
Overlapping
Fe
balance (claim 9)
balance
-


Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
As Langer teaches the cast iron material having increased wear and corrosion resistance, minimized breakage risk, and longer service life under increased mechanical-dynamic stress as well as being useful for producing engine parts [0002, 0012], it would have been obvious to one of ordinary skill in the art to adapt the cast iron material of Langer into a cam piece as claimed. 
Regarding claim 16, Langer teaches that the cast iron material may have a spherical graphite formation, wherein a majority of the carbon is precipitated in the form of nodular (spheroidal) graphite [0022], rendering obvious a spheroidal ratio of greater than 50%. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Langer further teaches the nodular graphite cast iron material as having advantages of a significantly reduced notch effect as well as significantly higher tensile strength and ductility [0023], such that it would have been obvious to one of ordinary skill in the art to select a spherical graphite formation in order to impart the aforementioned property improvements into the cast iron material. 
Regarding claim 17, Langer teaches the cast iron material containing bainite [0017, 0033]. 
Regarding claims 18-20, Langer teaches the cast iron material exhibiting [0017, 0027]:
Feature
Instant claims 
Huang Disclosure
Relationship
Amount of carbides
5% or less (claim 18)
0.5-7%
Overlapping
Tensile Strength
1200 MPa or more (claim 19)
700-1200 MPa
Overlapping
Elongation
2% or more (claim 20)
>0.5%
Encompassing


Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).

Claims 9-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN106947911A, hereinafter referred to as "Liu"). The English language translation of Liu provided with this action is being relied upon. 
Regarding claims 9-14, Liu teaches a high strength, high toughness, high wear resistance austempering ductile iron containing [0013]: 
Element
Instant claims 
Liu ranges (mass%)
Relationship
C
3.2-4.2 wt% (Claim 9)
3.3-3.8%
Falls within
Si
2.2-3.4 wt% (Claim 9)
2.5-2.8%
Falls within
Carbon equivalence 
4.4-4.6 (Claim 9)
4.13~4.73
Encompassing
Total Ni, Cu, and Mo
1.9-2.1 wt% (claim 10)
1.45-2.2%
Encompassing
Cr
0.3 wt% or less (Claim 11)
≤0.02%
Falls within
Mn
0.2-0.8 wt% (claim 12)
0.2-0.3%
Falls within
Ni
0> and ≤1.0 wt% (claim 13)
0.50-0.80%
Falls within
Cu
0.5-1.0 wt% (claim 14)
0.7-1.0%
Falls within
Fe
balance (claim 9)
balance
-


Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 
As Liu teaches the austempering ductile iron having high strength, high toughness, and high wear resistance as well as being useful for producing automobile parts [0004], it would have been obvious to one of ordinary skill in the art to adapt the ductile iron of Liu into a cam piece as claimed.
	Regarding claims 19-20, Liu teaches the austempering ductile iron exhibiting [0027, 0075]:
Feature
Instant claims 
Liu ranges
Relationship
Tensile Strength
1200 MPa or more (claim 19)
≥1300 MPa
Falls within
Elongation
2% or more (claim 20)
≥3.5%
Falls within



Claims 9-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Yuanxia (CN106947912A, hereinafter referred to as "Huang"). The English language translation of Huang provided with this action is being relied upon. 
Regarding claims 9 and 11-12, Huang teaches a ductile cast iron (Abstract) and further teaches a sample of the cast iron containing (Pg. 4, Example 1): 
Element 
Instant claims 
Huang Ex. 1 (wt%)
Relationship
C
3.2-4.2 wt% (Claim 9)
3.72%
Falls within
Si
2.2-3.4 wt% (Claim 9)
2.51%
Falls within
Carbon equivalence 
4.4-4.6 (Claim 9)
~4.57%
Falls within
Cr
0.3 wt% or less (Claim 11)
0.27%
Falls within
Mn
0.2-0.8 wt% (Claim 12)
0.48%
Falls within
Fe
balance (claim 9)
remainder
-


As Huang teaches the ductile iron having high toughness, tensile strength, hardness, and fatigue strength as well as being useful for producing cost-effective automobile parts (Pg. 2), it would have been obvious to one of ordinary skill in the art to adapt the ductile iron of Huang into a cam piece as claimed. 
Regarding claims 10 and 13-14, Huang teaches that the ductile iron can further include (Pg. 2):
Element 
Instant claims 
Huang Ranges (wt%)
Relationship
Total Ni, Cu, and Mo
1.9-2.1 wt% (claim 10)
1.16-1.85%
Close
Ni
0> and ≤1.0 wt% (claim 13)
0.51-0.78%
Falls within
Cu
0.5-1.0 wt% (claim 14)
0.45-0.67%
Overlapping


Overlapping ranges are prima facie obviousness. Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the total content of Ni, Cu, and Mo in the ductile iron of Huang is so close to the total Ni, Cu, Mo content as claimed, one skilled in the art would have expected substantially similar properties to result. See MPEP 2144.05(I). 
Regarding claims 16-17, Huang further teaches the ductile iron containing (Pg. 4 – (6), Pg. 9, Table [0072-0073] – Example 1):
Feature
Instant claims 
Huang Disclosure
Relationship
Spheroidal ratio 
80% or more (claim 16)
99% spheroidization
Falls within
Structure
bainite (claim 17)
bainite 
Same



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736